FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                    6




6/10/2015                       jjgs \£~M                      COA No. 12-14-00112-CR
RUSHING, CALVIN LOUISE Tr. Ct. No. 2012-0431                           PD-0430-15
The appellant's pro se petition for discretionary review has this day been received
and filed.                         ^'M>LTE*>
                                                                            Abel Acosta, Clerk

                                                        at-
                              12TH COURT OF APPEALS CLERK-
                                                                           O                    ^    r
                                                                                                rv m
                              CATHY LUSK                                                        rr O
                                                                           §f                   °a   5Z
                              1517 W. FRONT, ROOM 354                          c           c^
                                                                               J:
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *                         >    ""**

                                                                                                9L. "n
                                                                                                w >
                                                                           pst                  a  -o
                                                                                                w "O
                                                                                                =? m
                                                                           3L^                  o    >
                                                                           ^*"^i
                                                                               /